DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 3/31/2020 has been entered.

Claim Objections
Claim 11 objected to because of the following informalities:  claim 11 provides the limitation of “a cushioning”, it is unclear how this is different from the “a padding” of Claim 10, the specifications appear to use cushioning and padding as synonyms “the ceramic water reservoir 16 comprises padding or cushioning on an exterior surface thereof so as to protect the water reservoir 16 from damage” [0015].  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “padding” and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 14 and 18 disclose a first elongated tube that is “adapted to carry water from the water reservoir to a heating unit”, however the specifications while also including the “adapted to language” do not disclose what the means of adaptation is for conveying water in a direction from the reservoir to the water heater as opposed to the water heater providing pressure causing the water to flow back to the reservoir (prior art references generally disclose structural means of maintaining flow direction to a heater via a check valve).  
Claim 18 is limited by “consisting of” language however only a single embodiment of the invention is disclosed in the specifications and further the single embodiment as disclosed in independent claims 1 and 14 have additional components over claim 18, therefore the limited combination of components as presented in claim 18 are not anticipated by the single embodiment as disclosed in the specifications. 



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an electrical switch with connection to the heat source.
Applicant makes no statement, in claim 18, of to how the heat source supplies heat while providing “consisting of” language to the components of the coffee making machine (see MPEP 2111.03 II). Applicant’s single embodiment (description of the drawings [0011-0013]) exhibits an electrical switch (shown below) while the specifications disclosed an electrical source to the heat supply at [0018], however a switch with electrical connection to the heat source is not disclosed in claim 18 and is additionally not disclosed in specifications. 

    PNG
    media_image1.png
    851
    729
    media_image1.png
    Greyscale


Claim 6 recites the limitation “the water distributor comprises a body having” lines 1-2, while claim 1 recites the limitation “the water distributor includes a body having” line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the heating pad" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 and 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 adds the further elements of padding and an exterior surface to the water reservoir element, however the independent claim 18 provides the limitation “consisting of”. Claim 20, also dependent to claim 18, additionally adds elements while further using the claim language “comprising”, see MPEP2111.03 II. Regarding dependent claim requirements under a “consisting of” transitional phrase independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1, 6, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (CA 2,888,818 A1) in view of Hulett (US 2012/0183659), Weber (US 3,793,933) and Abouleish (NPL).

Regarding claim 1, Levine discloses (Fig-1) a coffee maker, comprising: 
a housing (3) having a base (15), an upstanding portion (upstanding portion of 3), and a head (portion of body 3 housing water distributor 32); 
a water reservoir (20) disposed within the upstanding portion of the housing; 
a first elongated tube (35) extending from a lower portion of the water reservoir and adapted to carry (water is permitted to travel to heating unit in one direction via valve 40) water from the water reservoir to a heating unit (52) disposed in the base; 
a second elongated tube (36) extending from the heating unit to a water distributor (32) disposed within the head of the housing, 
wherein the water distributor includes a body (32) having a plurality of apertures (“The shower head 32 is positioned above a filter basket 25 and typically distributes hot water over different parts of the basket through a number of openings.” (second paragraph page 14)) thereon; 
a filter basket (25) removably secured to the head beneath the water distributor (“a filter basket 25 slides into and out of the body for adding and removing grounds” second paragraph page 14).

	However a range of materials that prevent water held therein from being contaminated, to include ceramics, are known in the art for use in construction of coffee machine filter baskets (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose).
	Hulett (US 2012/0183659) teaches the use of ceramic interchangeably with metal, glass and plastic in regards to the coffee machine filter basket (30) (“The filter holder 30 can be made from any of many materials, such as metal, glass, ceramic, plastic, etc.” [0029]).
Additionally the ceramic filter holding basket 30 of Hulett provides the advantage of being hydrophobic thus encouraging a more complete fluid flow to the holes at bottom (“the filter holder 30 comprises a hydrophobic (e.g., waterproof) material such that filter holder 30 can hold a liquid and encourages flow toward the opening at the bottom” [0029]).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Hulett, by modifying the filter basket of Levine with any known coffee filter basket construction material to include the ceramic filter basket construction of Hulett, thereby making use of a coffee filter basket material that is known in the art to provide a hydrophobic effect that encourages a more complete flow there through, while also a known property of ceramic is stability from leaching of contaminations.

However it is known in the art of food and beverage production to utilize stainless steel for coffee machines fluid transfer pipes (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose).
	Weber teaches (Fig-2) that the fluid transfer pipes of a coffee making machine may be made of stainless steel in order to resist corrosion (“For the metal parts of the device, namely, the water heating chamber, the heating coils and the tube which is the conduit, as well as the valve in the enclosure, stainless steel is indicated. Stainless steel compositions of the so called 300 series which have a very fine level of resistance to corrosion are most suitable.” (column 14, lines 41-46))
Further in regards to selection of stainless steel pipes of Levine in view of Weber, Abouleish teaches that in the food processing art, stainless steel is well known for its application to components in use under extreme temperature changes due to its temperature fatigue resistance (“The equipment needs to be easy to clean and manage itself in extreme heat and cold” (last 3 paragraphs)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to replace the non-specific metal fluid conveying tubes of Levine with the stainless steel metal tubes of Weber, not only because stainless steel tubing is known in the art for use in coffee machines, as taught by Weber, but because the fluid transfer pipes of Levine are in connection to the heater component it would be ideal to use a material such as stainless steel that is capable of managing extremes of temperature without fatigue, as taught by Abouleish. 

Regarding claim 6, Levine discloses (Fig-1) the coffee maker of claim 1, Levine further discloses wherein the water distributor comprises a body (exterior of 32) having an interior volume (where water flows through 32) and a plurality of apertures (“The shower head 32 is positioned above a filter basket 25 and typically distributes hot water over different parts of the basket through a number of openings.” (second paragraph page 14)) on a lower surface thereof through which water may flow into the filter basket positioned there beneath (see arrows indicating water flow from distributor 32 into filter basket 25 in figure 1).

Regarding claim 8, Levine discloses the coffee maker of claim 1, Levine further discloses (Fig-1) wherein the filter basket comprises a base (bottom of 25), upstanding sidewalls (sides of 25), and an open upper end (where water flows from 32 into 25 as indicated by arrows, see figure 1), wherein the open upper end includes a lip (see figure 1 having lip extending outwardly from top of filter basket 25 enabling connection to head portion of body 3 “a filter basket 25 slides into and out of the body for adding and removing grounds” (second paragraph page 14)) extending therefrom.

Regarding claim 9, Levine discloses the coffee maker of claim 8, Levine further discloses wherein the base of the filter basket slopes downward towards a central opening (see base of filter basket 25 in figure 1, slope is evident to central outlet for filling carafe 5, “An opening at the bottom of the filter basket 25 leads directly or indirectly into a container below such as a carafe” (second paragraph page 14)).

Regarding claim 12, Levine discloses the coffee maker of claim 1, Levine further disclose further comprising a heating pad (13) disposed on an upper surface (“a carafe heater 13 which is on top of a base 15” (second paragraph of page 13)) of the base.

Regarding claim 13, Levine discloses the coffee maker of claim 12, Levine further discloses wherein the heating pad is configured to warm coffee held within a carafe (“The carafe sits on top of a carafe heater 13” (second paragraph of page 13)) having a body (body of carafe 5) and an open upper end (open top of carafe under coffee brew basket 25, see figure 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Hulett, Weber and Abouleish and in further view of Stavropoulos (US 3,853,043).

Regarding claim 4, Levine discloses the coffee maker of claim 1, Levine is silent regarding wherein the water reservoir is composed of a ceramic material.
However it is known in the art that coffee machine reservoirs can be made of numerous materials to include ceramic (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose).
Stavropoulos teaches wherein the water reservoir is composed of a ceramic material (“The reservoir 11 is preferably made of metal, although other substances such as ceramic, glass, or plastic materials may be utilized” (column 2, lines 4-8)).
hydrophobic (e.g., waterproof) material such that filter holder 30 can hold a liquid and encourages flow toward the opening at the bottom” [0029], “such as metal, glass, ceramic, plastic, etc.” [0029]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Stavropoulos, by substituting to the reservoir material of Levine, with the known reservoir material of ceramic, as taught by Stavropoulos, additionally ceramic would have been obvious to someone with ordinary skill in the art at the time the invention was filed because a benefit of ceramic in a fluid pass-through environment of a coffee machine can be its hydrophobic nature that encourages a more complete fluid transfer therefrom, as taught by Hulett.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Hulett, Weber and Abouleish and in further view of Peterson (US 2,359,936).

Regarding claim 5, Levine discloses the coffee maker of claim 1, Levine is silent regarding wherein the water distributor is composed of a ceramic material.
However it is known in the art that coffee machine water distributors can be made of numerous materials to include ceramic (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose).
Peterson teaches a ceramic water distributor (23) positioned above the coffee grounds, in a coffee making apparatus, to provide a tasteless odorless non-absorbent 
Further Hulett teaches that making fluid transferring portions of a coffee machine out of a hydrophobic ceramic encourages a more complete fluid flow therefrom (“a hydrophobic (e.g., waterproof) material such that filter holder 30 can hold a liquid and encourages flow toward the opening at the bottom” [0029], “such as metal, glass, ceramic, plastic, etc.” [0029]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Peterson, by substituting to the distributor material of Levine, the known temperature resistant cleanable distributor material of ceramic, as taught by Peterson, additionally ceramic would have been obvious to someone with ordinary skill in the art at the time the invention was filed because a benefit of ceramic in a fluid pass-through environment of a coffee machine can be its hydrophobic nature that encourages a more complete fluid transfer therefrom, as taught by Hulett.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Hulett, Weber and Abouleish and in further view of Heczko (US 2002/0096055).

Regarding claim 7, Levine discloses the coffee maker of claim 1, Levine is silent regarding wherein the heating unit comprises electrical resistance coils.

Heczko teaches (Fig-2) wherein the heating unit (22) comprises electrical resistance coils (“base portion 16 is a heating element 22 such as a wire coil” [0043]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Levine with Heczko, by replacing the undisclosed heating element type of Levine with the disclosed wire heating coil element of Heczko, to utilize a standard type heating element known within the art of coffee machines.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Hulett, Weber and Abouleish and in further view of Dart (NPL).

Regarding claim 10, Levine discloses the coffee maker of claim 1, Levine is silent regarding wherein the water reservoir further comprises a padding on an exterior surface thereof.
However Dart teaches filling the interior of the housing of the coffee machine with a noise padding (“To lessen the noise produced by our designs we could fill or cover the outer shell of with a noise dampening material.” (second to last paragraph page 16) further see figure “reduce noise” figure (page 14)).
	The advantage of providing a padding around components of the brewing device, is to reduce noise (“To reduce the overall noise we considered two options: noise 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Dart, by adding around the components of Levine the noise padding material of Dart, to reduce the overall noise emitted by a coffee machine. 

Regarding claim 11, Levine discloses the coffee maker of claim 1, Levine is silent regarding wherein the water reservoir further comprises a cushioning on an exterior surface thereof.
However Dart teaches filling the interior of the housing of the coffee machine with a noise padding / noise cushioning (“To lessen the noise produced by our designs we could fill or cover the outer shell of with a noise dampening material.” (second to last paragraph page 16) further see figure “reduce noise” figure (page 14)).
	The advantage of providing a padding around components of the brewing device, is to reduce noise (“To reduce the overall noise we considered two options: noise dampening material and internal brew mechanism. To lessen the noise produced by our designs we could fill or cover the outer shell of with a noise dampening material.” (Second to last paragraph page 16)).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Dart, by adding around the . 

Claim 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Stavropoulos Peterson and Hulett .

Regarding claim 14, Levine teaches coffee maker, consisting of: 
a housing (3) having a base (15), an upstanding portion (upstanding portion of 3), and a head (portion of 3 housing 32); 
a water reservoir (20) composed of a 
a first elongated tube (35) extending from a lower portion (35 connects at valve 40 to lower portion of reservoir 20) of the water reservoir and adapted to carry water from the water reservoir to a heating unit (valve 40 permits water to move towards heating element 52) disposed in the base; 
a second elongated tube (36) extending from the heating unit to a water distributor (32) disposed within the head of the housing, 
wherein the water distributor includes a body (body of 32) having a plurality of apertures (“The shower head 32 is positioned above a filter basket 25 and typically distributes hot water over different parts of the basket through a number of openings.” (second paragraph page 14)) thereon; 

Levine is silent regarding wherein the water reservoir is comprised of a ceramic material.
However it is known in the art that coffee machine reservoirs can be made of numerous materials to include ceramic (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose).
Stavropoulos teaches wherein the water reservoir is composed of a ceramic material “The reservoir 11 is preferably made of metal, although other substances such as ceramic, glass, or plastic materials may be utilized”.
The advantage of providing a water reservoir composed of ceramic is to use a known coffee reservoir material.
Further Hulett teaches making fluid transferring portions of a coffee machine out of a hydrophobic ceramic encourages fluid flow therefrom (“a hydrophobic (e.g., waterproof) material such that filter holder 30 can hold a liquid and encourages flow toward the opening at the bottom” [0029], “such as metal, glass, ceramic, plastic, etc.” [0029]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Stavropoulos, by substituting to the reservoir material of Levine, the known reservoir material of ceramic, as taught by Peterson, additionally ceramic would have been obvious to someone with ordinary skill in the art at the time the invention was filed because a benefit of ceramic in a fluid pass-
Levine is silent regarding wherein the water distributor is comprised of a ceramic material. 
However it is known in the art that coffee machine water distributors can be made of numerous materials to include ceramic (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose).
Peterson teaches a ceramic water distributor (23) positioned above the coffee grounds, in a coffee making apparatus, to provide a tasteless odorless non-absorbent material that is cleanable with boiling water (“a tasteless and odorless material unaffected by moisture, they will not become foul. However, they may be sterilized and cleaned by boiling water. without damage.” (column 3, lines 19-23)).
Further Hulett teaches that making fluid transferring portions of a coffee machine out of a hydrophobic ceramic encourages a more complete fluid flow therefrom (“a hydrophobic (e.g., waterproof) material such that filter holder 30 can hold a liquid and encourages flow toward the opening at the bottom” [0029], “such as metal, glass, ceramic, plastic, etc.” [0029]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Peterson, by substituting to the distributor material of Levine, the known temperature resistant cleanable distributor material of ceramic, as taught by Peterson, additionally ceramic would have been obvious to someone with ordinary skill in the art at the time the invention was filed because a benefit of ceramic in a fluid pass-through environment of a coffee machine 

Regarding claim 16, Levine discloses the coffee maker of claim 14, Levine further discloses comprising a heating pad (13) disposed on an upper surface (“a carafe heater 13 which is on top of a base 15” (second paragraph of page 13)) of the base.

Regarding claim 17, Levine discloses the coffee maker of claim 14, Levine further discloses wherein the heating pad is configured to warm coffee held within a carafe (“a carafe heater 13 which is on top of a base 15” (second paragraph of page 13)) having a body (exterior of 5) and an open upper end (open top of carafe under coffee brew basket 25).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Stavropoulos Peterson and Hulett and in further of Dart (NPL).

Regarding claim 15, Levine discloses the coffee maker of claim 14, Levine is silent regarding wherein the water reservoir further comprises a padding on an exterior surface thereof.
However Dart teaches filling the interior of the housing of the coffee machine with a noise padding (“To lessen the noise produced by our designs we could fill or cover the outer shell of with a noise dampening material.” (second to last paragraph page 16) further see figure “reduce noise” figure (page 14)).

	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Dart, by adding around the components of Levine the noise padding material of Dart, to reduce the overall noise emitted by a coffee machine. 

Claims 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of and Hulett.

Regarding claim 18 as best understood in light of the formal issues disclosed above, Levine discloses a coffee maker, consisting of: 
a housing having a base  (15, bottom of body 3), an upstanding portion (upstanding portion of body 3), and a head (portion of 3 housing water distributor 32); 
a water reservoir (0) disposed within the upstanding portion of the housing; 
a first elongated tube (35) extending from a lower portion of the water reservoir and adapted to carry water (adapted via valve 40) from the water reservoir to a heating unit (52) disposed in the base; 
a second elongated tube (36) extending from the heating unit to a water distributor (32) disposed within the head of the housing, wherein the water distributor 
a filter basket (25) removably secured to the head beneath the water distributor (“a filter basket 25 slides into and out of the body for adding and removing grounds” second paragraph page 14), 
Levine is silent regarding wherein the filter basket is composed of a ceramic material.
	However it is known in the art that coffee machine filter baskets can be made of numerous materials to include ceramic (see MPEP 2144.06 II. Substituting Equivalents known for the same purpose).
	Hulett teaches the use of ceramic interchangeably with metal, glass and plastic in regards to coffee machine filter basket (30) (“The filter holder 30 can be made from any of many materials, such as metal, glass, ceramic, plastic, etc.” [0029]).
Additionally the ceramic filter holding basket 30 of Hulett provides the advantage of being hydrophobic thus encouraging fluid flow to the holes at bottom (“the filter holder 30 comprises a hydrophobic (e.g., waterproof) material such that filter holder 30 can hold a liquid and encourages flow toward the opening at the bottom” [0029]).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Hulett, by exchanging the undisclosed filter basket material of Levine with any known coffee reservoir construction material to include the ceramic filter basket material of Hulett, to make use of a coffee 

Regarding claim 20, Levine discloses the coffee maker of claim 18, Levine further discloses further comprising a heating pad (13) disposed on an upper surface (“a carafe heater 13 which is on top of a base 15” (second paragraph of page 13)) of the base, wherein the heating pad is configured to warm coffee held within a carafe (5) having a body (body of carafe 5) and an open upper end (open top of carafe under coffee brew basket 25).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Hulett and in further view of Dart.

Regarding claim 19, Levine discloses the coffee maker of claim 18, Levine is silent regarding wherein the water reservoir further comprises a padding on an exterior surface thereof.
However Dart teaches the water reservoir further comprises a padding on an exterior surface thereof (“To lessen the noise produced by our designs we could fill or
cover the outer shell of with a noise dampening material.” (second to last paragraph page 16) further see figure “reduce noise” figure (page 14)).
	The advantage of providing a padding around components of the brewing device, is to reduce noise (“To reduce the overall noise we considered two options: noise dampening material and internal brew mechanism. To lessen the noise produced by our 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Levine with Dart by adding to the components of the coffee machine of Levine, the noise padding material around coffee machine components of Dart, to reduce the overall noise. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/           Examiner, Art Unit 3761          

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726